—Appeals from two judgments of the County Court of Broome County (Mathews, J.), rendered February 16, 1996, convicting defendant upon his plea of guilty of the crimes of burglary in the third degree and criminal possession of stolen property in the fourth degree.
*825Defendant waived indictment and pleaded guilty to burglary in the third degree and criminal possession of stolen property in the fourth degree in satisfaction of two superior court informations. He entered into these pleas with the understanding that he would be sentenced as a second felony offender to concurrent prison terms of 3 to 6 years on the burglary conviction and 2 to 4 years on the possession of stolen property conviction.
We find unavailing defense counsel’s contention that the agreed-upon sentence, which is within the statutory guidelines, is harsh and excessive. Defendant has shown neither extraordinary circumstances nor an abuse of County Court’s discretion to warrant modification of this sentence in the interest of justice (see, CPL 470.15 [3] [c]). In view of defendant’s prior criminal history, his status as a parolee when the instant crimes took place and the fact that he was relieved of additional jail time exposure, we decline to disturb the sentence (see, ibid.).
We have reviewed defendant’s pro se arguments and find that they are either not properly before this Court, lacking in merit or waived for appellate review in light of defendant’s knowing, intelligent and voluntary plea of guilty.
Cardona, P. J., Mikoll, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgments are affirmed.